Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of June 1st, 2016, by
and between SCHLUMBERGER LIMITED, a Curaçao corporation (the “Company”), and
Sherif Foda (“Executive”).

 

1.Employment of Executive:   In consideration of the mutual covenants and
agreements herein contained, including Executive’s execution of a release of
claims as provided in as Exhibit A to this Agreement within 21 days of the
Effective Date, the Company and Executive enter into an agreement retaining
Executive’s services as described herein, establishing certain incentive, tenure
and performance criteria related to such employment and otherwise fixing
Executive’s benefits.

 

2.Term and Extent of Services: The term shall commence the 1st of June, 2016
(the “Effective Date”) and shall continue until the close of business on the
28th of February, 2019 (the “Term”). This Agreement does not constitute a
guarantee of continued employment but instead provides for certain rights and
benefits for the Executive during his employment, and in the event his
employment with the Company terminates under the circumstances described
herein.  Effective the 31st of May, 2016, Executive resigns from his position as
President Production Group of the Company and will remain employed by the
Company during the Term, unless otherwise terminated under Section 4.  During
the Term, the Executive shall be employed as a Senior Advisor reporting to the
Chief Executive Officer.  At the expiration of the Term, Executive’s employment
with the Company and all of its Affiliates (as defined below) shall terminate.
An option of continuing on Leave of Absence status for a further 2 years will be
available to the Executive.

 

Nothing herein shall prohibit Executive, during the Term, from being engaged as
a consultant or employee to organizations and businesses or to be appointed to
their board of directors except those specifically identified as Unauthorized
Competitors in Section 5.  Executive agrees to inform the  Chief Executive
Officer before accepting employment with an oil and gas related company.  For
the avoidance of doubt, “oil and gas related company” expressly excludes any
Unauthorized Competitor.

 

In the event of a move from the United States, during the Term, this Agreement
will be transferred to the relevant Schlumberger entity for the remaining
portion of the Term. Company agrees to sponsor the visa if required in Dubai.

  

3.Noncompetition Payments and Benefits:

 

 

(a)

Payments: In consideration for the Executive’s services as described herein, and
in exchange for his agreement to the covenants as set forth in Section 5,
Executive shall receive an amount equal to $1,540,000 payable in 24 equal
monthly installments over the course of the Term, the first installment payment
of which is referred to as the “Release Payment.”

 

 

(b)

Incentive Plans:

 

 

i.

During the Term, or if Executive’s employment is terminated sooner pursuant to
Section 4, until such termination, Executive will

 

A.

receive an incentive payment of $770,000 on the first payroll of February 2017
and a second and final incentive payment of $770,000 on the first payroll of
February 2018 with an option pending mutual agreement by

 

--------------------------------------------------------------------------------

 

 

Executive and Company of receiving the second incentive payment as well on the
payroll of February 2017. 

 

B.

continue to vest in stock options in accordance with the terms of those plans
and any  applicable agreement.

 

C.

have his 2014 PSU grant canceled. Executive will receive time-based RSUs
covering 12,667 shares that will vest on January 16, 2017.

 

D.

have his 2015 PSU grant canceled.  Executive will receive time-based RSUs
covering 7,467 shares that will vest on January 15, 2018.

 

E.

2016 PSU Plan will be as plan rules.

 

 

ii.

Upon termination of employment, except for a termination for Cause pursuant to
Section 4 (c) or upon Executive’s employment with an Unauthorized Competitor
identified in Section 5 (c) (i), Executive shall have the period to exercise
stock options as per the plan rules, to the extent that such options were
exercisable as of the date of such termination.  

 

 

(c)

Pension and Profit Sharing: During the Term, Executive will continue to accrue
additional benefits under the Company’s qualified and non-qualified pension and
profit sharing plans. Payments under the Company’s non-qualified pension and
profit sharing plans will be made in accordance with the terms of the relevant
plan upon separation from service with the Company. In the event of a move to
Dubai, Executive will be placed on the International Staff Payroll and will be
eligible to participate in the International Staff Pension and Profit Sharing
Plans.

 

 

(d)

Welfare Benefits: During the Term, Executive shall be eligible to participate in
the Company’s group health plans only (medical and dental) on a basis comparable
to that of other U.S. employees. Executive will not participate in any other
welfare programs of the Company or any affiliate. In the event of a transfer to
Dubai, Executive will participate in the International Health Care Plan for IMs.

 

 

(e)

Vacation: Executive shall be paid a cash amount representing his accrued and
unused vacation accumulated as of the 31st of May 2016. During the Term,
Executive shall not be eligible to accrue vacation pay.  

 

 

(f)

Expense Reimbursement:  Executive shall be reimbursed for reasonable business
expenses incurred in the normal course of performing his duties following
delivery of supporting documentation therefor.  Executive shall submit all
invoices for such incurred costs to the Company no later than 30 days prior to
the end of the taxable year following the taxable year in which they were
incurred.  The Company shall reimburse Executive for any undisputed costs within
14 days of receipt of such invoices.

 

4.Termination of Employment:  Should Executive’s employment terminate prior to
the end of the Term, the following provisions of this Section 4 shall govern the
rights of Executive under this Agreement:

 

 

(a)

Termination Due to Death: In the event Executive’s employment terminates during
the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

2

--------------------------------------------------------------------------------

 

 

(b)

Termination Due to Disability:  In the event Executive’s employment terminates
during the Term due to his disability within the meaning of any long-term
disability plan maintained by the Company and covering Executive as of the date
of Executive’s disability, Executive shall receive any base salary and benefits
accrued but unpaid as of the date of his termination due to disability, plus any
amounts payable on account of Executive’s disability pursuant to any other plan
or program of the Company. 

 

 

(c)

Termination by the Company for Cause: In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall be
entitled to any other amounts earned, accrued or owing as of the date of
termination of employment under the applicable employee benefit plans or
programs of the Company.  For the avoidance of doubt, the Executive will be
subject to any forfeiture or clawback provisions applicable to such termination
under the terms of any plan or agreement maintained by the Company or any
Affiliate.

 

“Cause” means Executive’s dishonesty relating to his employment with the
Company, conviction of a felony, willful unauthorized disclosure of confidential
information of the Company, or breach of the Executive’s obligations in Section
5.

 

 

(d)

Voluntary Termination and Termination Due to Mutual Agreement: Upon 15 days’
prior written notice to the Company (unless otherwise waived by the Company),
Executive may voluntarily terminate his employment with the Company.  A
voluntary termination pursuant to this Section 4(d) shall not include a
termination under Section 4 (a), 4 (b) or 4 (c) above, and shall not be deemed a
breach of this Agreement by Executive (except if Executive accepts employment or
other prohibited association with an Unauthorized Competitor during the Term of
this Agreement).

 

Executive may work for another employer (excluding an Unauthorized Competitor)
during the Term without terminating his employment relationship with the
Company.  In the event Executive voluntarily terminates his employment with the
Company during the Term, and does not become employed by an Unauthorized
Competitor he shall be entitled to:

 

 

i.

other benefits for which he is eligible in accordance with applicable plans or
programs of the Company;

 

 

ii.

exercise any stock options granted under a plan of the Company that vested
during the Term (and prior to his termination date) for the period of time
specified in the plan rules.

 

 

(e)

Termination due to Employment by Unauthorized Competitor:  If during the Term,
Executive accepts employment with an Unauthorized Competitor, Executive shall be
required to reimburse all payments or value received by Executive under this
Agreement no later than 30 days from the date the Company learns of the
acceptance.  This repayment obligation shall not apply if Executive becomes an
employee of an Unauthorized Competitor as a result of a merger or acquisition
involving Executive’s employer and an Unauthorized Competitor.

 

For purposes of this Agreement, an Unauthorized Competitor means those companies
as specifically identified in Section 5.

3

--------------------------------------------------------------------------------

 

 

5.Confidentiality, Return of Property, and Covenant Not to Compete:

 

 

(a)

Confidentiality:  Executive agrees that he will not disclose or make available
to any other person or entity, or use for his own personal gain, monetary or
otherwise, any Confidential Information, except for such disclosures as required
in the performance of his duties hereunder.  For purposes of this Agreement,
“Confidential Information” shall mean any and all information, data and
knowledge that have been created, discovered, developed or otherwise become
known to the Company or any of its Affiliates or ventures or in which property
rights have been assigned or otherwise conveyed to the Company or any of its
Affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement. By way of illustration, but not limitation Confidential
Information includes trade secrets, processes, formulas, know-how, improvements,
discoveries, developments, designs, inventions, techniques, marketing plans,
manual, records of research, reports, memoranda, computer software, strategies,
forecasts, new products, unpublished financial statements or parts thereof,
budgets or other financial information, projections, licenses, prices, costs,
and employee, customer and supplier lists or parts thereof.

 

 

(b)

Return of Property: Executive agrees that at the time of leaving the Company’s
employ, if not sooner, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) all Confidential Information, as
well as all other devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, customer or client lists or information, or any other documents or
property (including all reproductions of the aforementioned items) belonging to
the Company or any of its Affiliates or ventures, regardless of whether such
items were prepared by Executive.

 

 

(c)

Covenant Not to Compete:  Executive acknowledges that the skills, processes and
information developed at the Company are highly proprietary and global in nature
and could be utilized directly and to the Company’s detriment (or the detriment
of any of the Company’s Affiliates or ventures) by several other
businesses.  Accordingly, (1) in consideration for the Confidential Information
previously provided and to be provided by the Company to Executive, (2) as part
of the consideration for the payment and benefits to be paid to Executive
hereunder, (3) to protect the Confidential Information of the Company disclosed
or entrusted to Executive by the Company or created or developed by Executive
for the Company and (4) as an additional incentive for the Company to enter into
this Agreement, Executive agrees to be bound by the following restrictive
covenants:

 

 

i.

During the Term, Executive shall not accept employment with or otherwise render
services, directly or indirectly, anywhere in the world, to any specifically
identified Unauthorized Competitor, whether as a director, officer, agent,
employee, independent contractor or consultant, or take any action inconsistent
with the fiduciary relationship of an employee to his employer.  In order to
protect the Company’s good will and other legitimate business interests, provide
greater flexibility to Executive in obtaining other employment and to provide
both parties with greater certainty as to their obligations hereunder, the
parties agree that Executive shall not be prohibited from accepting employment
or otherwise rendering

4

--------------------------------------------------------------------------------

 

 

any services, anywhere in the world with any company or other enterprise except
an Unauthorized Competitor.   

 

For purposes of this Agreement, an “Unauthorized Competitor” refers specifically
and exclusively to Halliburton Company, Baker Hughes Incorporated, Weatherford
International, Archer Limited, OiLSERV, Aker Solutions ASA, FMC Technologies, GE
Oil & Gas, National Oilwell Varco Corporation, including any and all of their
parents, subsidiaries, affiliates, joint ventures or divisions, as of the date
of this Agreement as well as any of their successors or assigns; provided,
however, that the restrictions in this Section 5(c) shall not apply if Executive
becomes an employee of an Unauthorized Competitor as a result of a merger or
other acquisition involving Executive’s employer and an Unauthorized Competitor.

 

 

ii.

Executive further agrees that during the Term, he shall not at any time,
directly or indirectly, induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its Affiliates or ventures to
leave the employment of the Company or any of its Affiliates or ventures.

 

 

iii.

Executive acknowledges that this restrictive covenant under Section 5, for which
he received consideration from the Company as provided in this Agreement, is
ancillary to otherwise enforceable provisions of this Agreement and that these
restrictive covenants contain limitations as to time, geographical area and
scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the good will or other business
interests of the Company, such as the Company’s need to protect its Confidential
Information.  

 

 

iv.

Executive acknowledges that in the event of a breach by Executive of these
restrictive covenants, the covenants may be enforced by temporary restraining
order, preliminary or temporary injunction and permanent injunction, in addition
to any other remedies that may be available by law.  In that connection,
Executive acknowledges that in the event of a breach, the Company will suffer
irreparable injury for which there is no adequate legal remedy, in part because
damages caused by the breach may be difficult to prove with any reasonable
degree of certainty.

 

 

v.

Executive further acknowledges that if his employment terminates prior to the
Term, pursuant to Section 4 (c), (d) or (e) of this Agreement, the covenant not
to compete provisions of this Agreement will extend throughout the remainder of
the Term.

 

 

vi.

Executive further agrees that in the event that (1) the Company determines that
Executive has breached any term of Section 5(c) or (2) all or any part or of
Section 5(c) is held or found invalid or unenforceable for any reason whatsoever
by a court of competent jurisdiction in an action between Executive and the
Company, in addition to any other remedies at law or in equity the Company may
have available to it, the Company may immediately stop payment of any future
amounts due pursuant to Section 3.

 

 

vii.

Executive expressly recognizes that Executive was a high-level, executive
employee who was and is provided with access to Confidential Information of the
Company as part of Executive’s employment and that the restrictive covenants set
forth in this

5

--------------------------------------------------------------------------------

 

 

Section 5 are reasonable and necessary in light of Executive’s prior executive
position and prior access to the Company’s Confidential Information, as well as
his potential continued access to Confidential Information during the Term. 

 

 

(d)

Employment by Affiliates: Notwithstanding any provision of this Agreement to the
contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate.  For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Curaçao corporation, (ii) any corporation in
which the shares owned or controlled directly or indirectly by Schlumberger
Limited shall represent 40% or more of the voting power of the issued and
outstanding stock of such corporation, and (iii) any other company controlled
by, controlling or under common control with the Company within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended.

 

6.Expenses: The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorney’s
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

 

7.Notices: For purposes of this Agreement, all notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Schlumberger Limited

 

 

5599 San Felipe

 

 

17th Floor

 

 

Houston, TX  77056

 

 

ATTENTION: Gerard Martellozo

 

 

VP Human Resources

 

If to Executive:

 

Sherif Foda

 

 

5306 Bordley Drive, Tanglewood

 

 

Houston, TX 77056

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

8.Applicable Law; Venue: The validity, interpretation, construction and
performance of this Agreement will be governed exclusively by and construed in
accordance with the substantive laws of the State of Texas, without giving
effect to the principles of conflict of laws of such state.  Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County,
Texas.  Each of Executive and the Company consents to the jurisdiction of any
such court in any such suit, action, or proceeding and waives any objection that
it may have to the laying of venue of any such suit, action, or proceeding in
any such court.

 

9.Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

6

--------------------------------------------------------------------------------

 

10.Withholding of Taxes: The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling. 

 

11.No Assignment; Successors: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation,
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than as provided in Section 4(a), a
transfer by will or by the laws of descent or distribution, and in the event of
any attempted assignment or transfer contrary to this Section 11, the Company
shall have no liability to pay any amount so attempted to be assigned or
transferred.  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devises and legatees.

 

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

 

11.Effect of Prior Agreements: This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment, severance or
other agreement between the Company or any predecessor of the Company and
Executive.

 

12.Release of Claims:  In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive has executed a “Waiver and
Release,” in the form attached hereto as Exhibit A.  Executive acknowledges that
he was given copies of this Agreement and the Waiver and Release on [Month, day]
2016, and was given sufficient time to consider whether to sign the Agreement
and the Waiver and Release.  The Company’s obligations under this Agreement are
expressly conditioned on the execution of the Waiver and Release within the time
period set forth in Section 1, and Executive’s failure to execute and deliver
such Waiver and Release, or Executive’s revocation of the Waiver and Release
within the seven day period provided in the Release, will void the Company’s
obligations hereunder.

 

13.Section 409A:  Each payment under this Agreement, including each payment in a
series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Code, the regulations and other binding guidance promulgated
thereunder (“Section 409A”), including, but not limited to, by compliance with
the short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4)
and the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding the
foregoing provisions of this Agreement, if the payment of any compensation or
benefits under Section 3 would be subject to additional taxes and interest under
Section 409A because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code, and Executive constitutes a specified
employee within the meaning of Section 409A(a)(2)(B)(i) of the Code, then any
such payments that Executive would otherwise be entitled to during the first six
months following Executive’s separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code shall be accumulated and paid on the date
that is six months after Executive’s separation from service (or if such payment
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid
under Section 409A without being subject to such additional taxes and interest.

 

14.No Waiver:  No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

7

--------------------------------------------------------------------------------

 

15.Counterparts:  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  

 

16.Headings:  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed and
delivered the 31st day of May, 2016 but effective as 1st of June, 2016.

 

 

SCHLUMBERGER LIMITED

 

 

 

 

By:

/s/ Gerard Martellozo

 

 

Name: Gerard Martellozo

 

 

Title: Vice President, Human Resources

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Sherif Foda

 

 

 

  

8

--------------------------------------------------------------------------------

 

Exhibit A

 

Schlumberger Limited

Waiver And Release

 

 

Schlumberger Limited has offered to pay me the Release Payment described in
section (a) of my Employment Agreement with Schlumberger Limited, effective as
of May 31st, 2016 (the “Agreement”), which is in addition to any remuneration or
benefits to which I am already entitled.  This Release Payment was offered to me
in exchange for my agreement, among other things, to waive all of my claims
against and release Schlumberger Limited and its predecessors, successors and
assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, employee benefit plans and the fiduciaries and agents of
said plans (collectively, with the Company and Affiliates, referred to as the
“Corporate Group”) from any and all claims, demands, actions, liabilities and
damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Agreement.  I have read this Waiver and
Release and the Agreement (which, together, are referred to herein as the
“Agreement Materials”) and the Agreement is incorporated herein by
reference.  The payment of the Release Payment is voluntary on the part of the
Company and is not required by any legal obligation other than the Agreement.  I
choose to accept this offer.

 

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that, in order to be
eligible for the Release Payment, I must sign (and return to Gerard Martellozo,
VP Human Resources, Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston,
TX 77056) this Waiver and Release by 5 p.m. on May 31st, 2016.  I acknowledge
that I have been given at least 21 days to consider whether to sign the
Agreement and whether to execute this Waiver and Release.

 

In exchange for the payment to me of the Release Payment, which is in addition
to any remuneration or benefits to which I am already entitled, I, among other
things, (1) agree never to institute, maintain or prosecute, or induce or assist
in the instigation, commencement, maintenance or prosecution of any action,
suit, proceeding or administrative charge in any forum regarding or relating in
any way to my employment with or separation from the Company or the Affiliates,
and (2) knowingly and voluntarily waive all claims and release the Corporate
Group from any and all claims, demands, actions, liabilities, and damages,
whether known or unknown, arising out of or relating in any way to my employment
with or separation from the Company or the Affiliates, except to the extent that
my rights are vested under the terms of employee benefit plans sponsored by the
Company or the Affiliates and except with respect to such rights or claims as
may arise after the date this Waiver and Release is executed.  This Waiver and
Release includes, but is not limited to, claims and causes of action
under:  Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the
Age Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Pregnancy
Discrimination Act of 1978; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Occupational Safety
and Health Act; claims in connection with workers’ compensation or “whistle
blower” statutes; and/or contract, tort, defamation, slander, wrongful
termination or any other state or federal regulatory, statutory or common law,
whether of the United States or any other country.  Further, I expressly
represent that no promise or agreement which is not expressed in the Agreement
Materials has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement

9

--------------------------------------------------------------------------------

 

or representation of the Company, any of the Affiliates or any other member of
the Corporate Group or any of their agents.  I agree that this Waiver and
Release is valid, fair, adequate and reasonable, is with my full knowledge and
consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform me.  Notwithstanding the
above, nothing in this Waiver and Release is intended to (i) release or affect
in any way any board resolution or by-law of the Company or other agreement
between me and the Company which may provide for indemnity and/or director and
officer insurance coverage relating to any potential claim against me arising
out of my role as an officer and employee of the Company, (ii) release or affect
in any way any claims arising under the Agreement, (iii) prevent me from filing
a complaint with, providing information to, or testifying or otherwise assisting
in any investigation or proceeding brought by any state, federal or local
regulatory or law enforcement agency or legislative body, or (iv) prevent me
from filing any claims that are not permitted to be waived or released under
applicable law.  However, I further agree and covenant that I will not seek or
accept any personal, equitable or monetary relief in any action, suit,
proceeding or administrative charge filed on my behalf by any person,
organization or other entity against the Corporate Group.

 

I acknowledge that payment of the Release Payment to me by the Company is not an
admission by the Company or any other member of the Corporate Group that they
engaged in any wrongful or unlawful act or that the Company or any member of the
Corporate Group violated any federal or state law or regulation. Except as
provided in the Agreement Materials, I acknowledge that neither the Company nor
any other member of the Corporate Group has promised me continued employment or
represented to me that I will be rehired in the future.  I acknowledge that the
Company and I contemplate an unequivocal, complete and final dissolution of my
employment relationship following the Term (as defined in the Agreement).  I
acknowledge that this Waiver and Release does not create any right on my part to
be rehired by the Company or the Affiliates and I hereby waive any right to
future employment by the Company or any other member of the Corporate Group.

 

Both the Company and I agree to refrain from any criticisms or disparaging
comments about each other or in any way relating to my employment or separation
and the Company and I specifically acknowledge that our willingness to enter
into this Waiver and Release is in anticipation of our fidelity to this
commitment.  The above is not intended to restrict me from seeking or engaging
in other employment and, in that connection, from making confidential disclosure
to potential employers of such facts or opinions as I may elect to convey, nor
is it intended to restrict the Company from conducting such confidential
internal communications as may be necessary to manage this resignation in a
businesslike way.

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the other Agreement Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group.  I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Gerard Martellozo, VP Human Resources of Schlumberger Limited - Houston, in
which case the Waiver and Release will not become effective.  In the event I
revoke my acceptance of this offer, the Company shall have no obligation to pay
me the Release Payment.  I understand that failure to revoke my acceptance of
the offer within 7 calendar days from the date I sign this Waiver and Release
will result in this Waiver and Release being permanent and irrevocable.

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and

10

--------------------------------------------------------------------------------

 

voluntarily waiving any action I might pursue, including breach of contract,
personal injury, retaliation, discrimination on the basis of race, age, sex,
national origin, or disability and any other claims arising prior to the date of
this Waiver and Release.  By execution of this document, I do not waive or
release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company or any
other member of the Corporate Group which occur after the date of the execution
of this Waiver and Release.

 

Sherif Foda

 

Gerard Martellozo

Employee’s Printed Name

 

Company Representative

 

 

 

/s/ Sherif Foda

 

/s/ Gerard Martellozo

Employee’s Signature

 

Company Representative’s Signature

 

11